Title: To George Washington from David Humphreys, 28 February 1787
From: Humphreys, David
To: Washington, George



My dear General,
Springfield [Mass.] Feby 28th 1787.

Since I had the pleasure of writing you last, I have received Orders to march the part of my Regt which is raised in Connecticut to this place. Two compleat Companies arrived on Saturday last. They occupy the Barracks & take the guard of the Arsenal & Magazines. I intend to return to Hartford in a few days, & shall remain there probably for some time.
As I conceived you would be anxious to know what is the actual situation of affairs in this part of the Country, which has been the scene of tumult & confusion; I take up the pen to inform you, in brief, that after the Insurrection was quelled in this County, General Lincoln marched into Berkshire. In which County Genl Patterson is Majr Genl of Militia, his conduct is

   variously reported—upon the whole it is said not to reflect much credit upon him. As Lincoln approached, the Insurgents, who were collected in bodies of from 100 to 150 & 200, fled. Some of these are still undispersed, & lurk on the frontiers of N. York & Vermont. The time of Service of the men who were raised for the first expedition, is expired. Government are proceeding to raise 1000 more for four months. Lincoln with a handful of Recruits is at Pittsfield, & will continue to command the new Levies. Tho’ the spirit of Rebellion does not seem to be absolutely broken, yet it is to be presumed, with prudence and perseverance it may be utterly subdued.
You will see in the public Papers the Proceedings of the Legislature of this State, which carry much stronger marks of energy & decision, than have been exhibited on any former occasion.
I am just informed, that in consequence of the refusal of the Legislature of New York to comply, satisfactorily, with the Requisition of Congress respecting the five pr Cent impost; the last mentioned Body have recommended to all the States to send a Representation to the Convention which is to be holden at Philadelphia in May next. This may give a new Complexion to that Businesss—Requesting to be remembered to Mrs Washington & the family I have the honour to be with the sincerest esteem & affection your friend & humble Servt

D. Humphreys.

